DETAILED CORRESPONDENCE
Summary
This is the initial Office Correspondence based on the Quest Diagnostics Investments LLC application filed with the Office on 19 June 2020.

Claims 1-20 are currently pending and have been fully considered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The present application is the US National Stage Application of the International Patent Application, PCT/US2018/067181, filed on 22 December 2018, which claims priority to a US Provisional Patent Application, 62/610,078, which was filed on 21 December 2017.  Therefore, the effective filing date of the present application is 21 December 2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted regarding the present application filed on 19 June 2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS has been considered by the Examiner.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 11, 13-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by a published International Patent Application to GE Healthcare Bio-Sciences AB (WO 2017/001597 A1; hereinafter, “GE”).

Regarding claim 1, GE teaches a system to process data from an analytical gel or blot (pg 5, In 11-12: technology for separating molecules of different sizes in a gel or membrane, such as electrophoresis), comprising:
a lane detector, executed by one or more processors, to identify a plurality of lanes in a first digital image, wherein the first digital image comprises an analytical gel or blot (pg 5, In 26-27: a plurality of discrete bands are detected and formed into two sequences based on a separation criterion; pg 6, In 14-15: The bands can be located in just one lane or in a plurality of lanes in the gel);
a feature generator to determine a lane intensity vector for each of the plurality of lanes in the first digital image (pg 6, In 17-18: band properties for each detected band are determined. The band properties include information regarding an intensity of the band and/or a location of the band); and
a classifier to: determine a correlation score for each of the plurality of lanes in the first digital image, wherein the correlation score is based on the lane intensity vector for a respective lane of the plurality of lanes and a reference lane intensity vector; and associate a classification to the each of the plurality of lanes in the first digital image based on the correlation score for the respective lane in the first digital image (pg 7, In 1-8: the detected bands are compared to the known marker sequence in such a way as to find a satisfactory match between the detected band sequence and the known marker sequence. This comparison therefore allows for the presence of additional bands or missing bands in the detected band sequence but does not allow for the individual detected bands in the detected band sequence to switch places. Each comparison is awarded a score to reflect how well each detected band corresponds to a marker molecule in the known marker sequence and how well the detected marker sequence comprising the detected band as a whole can be matched to the known marker sequence).

Regarding claim 11, GE teaches a method to process data from an analytical gel or blot (pg 5, 11-12: technology for separating molecules of different sizes in a gel or membrane, such as electrophoresis), comprising:
receiving, by an image processor comprising one or more processors, a first digital image comprising an analytical gel or blot (pg 4, In 20-21: to provide software configured to perform the method according to the invention);
identifying, by the image processor, a plurality of lanes in the first digital image (pg 5, In 26-27: a plurality of discrete bands are detected and formed into two sequences based on a separation criterion; pg 6, In 14-15: The bands can be located in just one lane or in a plurality of lanes in the gel);
determining, by the image processor, a lane intensity vector for each of the plurality of lanes in the first digital image (pg 6, In 17-18: band properties for each detected band are determined. The band properties include information regarding an intensity of the band and/or a location of the band);
determining, by the image processor, a correlation score for each of the plurality of lanes in the first digital image, wherein the correlation score is based on the lane intensity vector for a respective lane of the plurality of lanes and a reference lane intensity vector; and associating, by the image processor, a classification to the each of the plurality of lanes in the first digital image based on the correlation score for the respective lane in the first digital image (pg 7, In 1-8: the detected bands are compared to the known marker sequence in such a way as to find a satisfactory match between the detected band sequence and the known marker sequence. This comparison therefore allows for the presence of additional bands or missing bands in the detected band sequence but does not allow for the individual detected bands in the detected band sequence to switch places. Each comparison is awarded a score to reflect how well each detected band corresponds to a marker molecule in the known marker sequence and how well the detected marker sequence comprising the detected band as a whole can be matched to the known marker sequence).

Regarding claim 13, GE further teaches the method further comprising normalizing, by the image processor, the lane intensity vector for each of the plurality of lanes in the first digital image (pg 6, In 10: an intensity ratio can be used to further aid in correctly identifying each band).

Regarding claim 14, GE further teaches the method further comprising: normalizing, by the image processor, an intensity value of the lane intensity vector for each of the plurality of lanes in the first digital image (pg 6, In 10: an intensity ratio can be used to further aid in correctly identifying each band).

Regarding claim 15, GE further teaches the method further comprising normalizing, by the image processor, a position of values in the lane intensity vector for each of the plurality of lanes in the first digital image (pg 7, In 14-17: When combining the band properties of different bands, a relative distance between the distance each band has travelled in the gel and a relative intensity, i.e. the intensity of one band compared to the intensity of another, can also be determined and used for the comparison).

Regarding claim 16, GE further teaches the method further comprising normalizing, by the image processor, the lane intensity vector for each of the plurality of lanes in the first digital image with respect to a reference lane (pg 7, In 12-14: for each band separately, an absolute intensity and an absolute distance the band has travelled in the gel can be used for comparison against the known markers).

Regarding claim 17, GE further teaches the method further comprising normalizing, by the image processor, the first digital image (pg 6, In 10: an intensity ratio can be used to further aid in correctly identifying each band).

Regarding claim 20, GE further teaches the method further comprising adding, by the image processor, the lane intensity vector to a reference vector database (pg 8, In 14-20: a previous lane profile is created based either on theoretical data giving an artificial size marker lane profile or on previously detected data giving an experimental size marker lane profile. The previous lane profile comprises data corresponding to a plurality of marker molecules of known size and intensity, similar to the known band properties discussed above with reference to FIG. 1-2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over GE.

Regarding claim 8, GE teaches the system of claim 1.
GE does not specifically teach in the embodiment applied to claim 1 the system further comprising the classifier to determine the correlation score for each of the plurality of lanes in the first digital image using Pearson correlation.
However, GE teaches the system in another embodiment further comprising the classifier to determine the correlation score for each of the plurality of lanes in the first digital image using Pearson correlation (pg 9, In 6: correlation such as Pearson correlation is used).
It would have been obvious to one of ordinary skill in the art to have included the Pearson correlation of one embodiment of GE to the system of the embodiment of GE applied to claim 1 to identify one alignment as a best alignment (pg 9, In 5-6).

Regarding claim 10, GE teaches the system of claim 1.
GE does not specifically teach in the embodiment applied to claim 1 the system further comprising the classifier to add the lane intensity vector to a reference vector database.
However, GE teaches the system in another embodiment further comprising the classifier to add the lane intensity vector to a reference vector database (pg 8, In 14-20: a previous lane profile is created based either on theoretical data giving an artificial size marker lane profile or on previously detected data giving an experimental size marker lane profile. The previous lane profile comprises data corresponding to a plurality of marker molecules of known size and intensity, similar to the known band properties discussed above with reference to FIG. 1-2; pg 9, In 12-13: a size of a plurality of marker molecules in the detected lane profile is determined based on the best alignment of the detected lane profile to the previous lane profile).
It would have been obvious to one of ordinary skill in the art to have included the previous lane profiles of one embodiment of GE to the system of the embodiment of GE applied to claim 1, because the best alignment allows for an identification of the marker molecules and provides a size reference for the subsequent size determination of unknown biomolecules in other lanes (pg 9, In 14-15).

Regarding claim 18, GE teaches the method of claim 11.
GE does not specifically teach in the embodiment applied to claim 1 the system further comprising the classifier to determine the correlation score for each of the plurality of lanes in the first digital image using Pearson correlation.
However, GE teaches the system in another embodiment further comprising the classifier to determine the correlation score for each of the plurality of lanes in the first digital image using Pearson correlation (pg 9, In 6: correlation such as Pearson correlation is used).
It would have been obvious to one of ordinary skill in the art to have included the Pearson correlation of one embodiment of GE to the system of the embodiment of GE applied to claim 1, to identify one alignment as a best alignment (pg 9, In 5-6).

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over GE in view of a US Patent to Kenning (US 5,717,602; hereinafter, “Kenning”).

Regarding claim 2, GE teaches the system of claim 1.
GE does not specifically teach the system further comprising an image preprocessor to convert the digital image into a grayscale image.
However, Kenning teaches a system for obtaining electrophoresis data and analyzing the data (col 1, In 9-10) comprising an image preprocessor to convert the digital image into a grayscale image (col 11, In 2-7, fig 7b: the image 420 is then negated, so that in the resulting image 430 the occupied starting wells 402a and 402c appears as a black band 440a and 440b on a white screen where the black bands 440 corresponds to the position of the occupied starting wells 402a and 402c).
It would have been obvious to one of ordinary skill in the art to one skilled in the art to have included the image preprocessor of Kenning to the system of GE because the data obtained by the system comprising the image preprocessor of Kenning is more accurate (col 4, In 25-26: The data obtained by the system of the preferred embodiment is also more accurate).

Regarding claim 12, GE teaches the method of claim 11.
GE does not specifically teach the system further comprising an image preprocessor to convert the digital image into a grayscale image.
However, Kenning teaches a system for obtaining electrophoresis data and analyzing the data (col 1, In 9-10) comprising an image preprocessor to convert the digital image into a grayscale image (col 11, In 2-7, fig 7b: the image 420 is then negated, so that in the resulting image 430 the occupied starting wells 402a and 402c appears as a black band 440a and 440b on a white screen where the black bands 440 corresponds to the position of the occupied starting wells 402a and 402c).
It would have been obvious to one of ordinary skill in the art to have included the image preprocessor of Kenning to the system of GE because the data obtained by the system comprising the image preprocessor of Kenning is more accurate (col 4, In 25-26: The data obtained by the system of the preferred embodiment is also more accurate).

Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over GE in view of a published International Patent Application to Orincon Technologies, Inc (WO 2001/31321 A2; hereinafter, “Orincon”).

Regarding claim 3, GE teaches the system of claim 1.
GE does not specifically teach the system further comprising a drift corrector to normalize the lane intensity vector for each of the plurality of lanes in the first digital image.
However, Orincon teaches a system of analyzing gel electrophoresis images (abstract) further comprising a drift corrector to normalize the lane intensity vector for each of the plurality of lanes in the first digital image (pg 9, In 27: each pixel in the image is assigned an intensity level between 0 and 255; Orincon pg 16, In 11, fig 5A: the position correction module 46). It would have been obvious to one of ordinary skill in the art to have included the position correction module of Orincon to the system of GE to determine a corrected position for at least a portion of the displaced region (Orincon pg 16, In 11-12).

Regarding claim 4, GE in view of Orincon teaches the system of claim 3.
GE does not specifically teach the system further comprising the drift corrector to normalize an intensity value of the lane intensity vector for each of the plurality of lanes in the first digital image.
However, Orincon teaches a system of analyzing gel electrophoresis images (abstract) further comprising the drift corrector to normalize an intensity value of the lane intensity vector for each of the plurality of lanes in the first digital image (pg 9, In 27: each pixel in the image is assigned an intensity level between 0 and 255; Orincon pg 16, In 11, fig 5A: the position correction module 46; pg 16, In 17-18: A correction vector Ve is determined).
It would have been obvious to one of ordinary skill in the art to have included the position correction module of Orincon to the system of GE to determine a corrected position for at least a portion of the displaced region (Orincon pg 16, In 11-12).

Regarding claim 5, GE in view of Orincon teaches the system of claim 3.
GE does not specifically teach the system further comprising the drift corrector to normalize a position of values in the lane intensity vector for each of the plurality of lanes in the first digital image.
However, Orincon teaches a system of analyzing gel electrophoresis images (abstract) further comprising the drift corrector to normalize a position of values in the lane intensity vector for each of the plurality of lanes in the first digital image (Orincon pg 16, In 11, fig 5A: the position correction module 46; pg 16, In 17-18: A correction vector Ve is determined).
It would have been obvious to one of ordinary skill in the art to have included the position correction module of Orincon to the system of GE to determine a corrected position for at least a portion of the displaced region (Orincon pg 16, In 11-12).

Regarding claim 6, GE in view of Orincon teaches the system of claim 3.
GE does not specifically teach the system further comprising the drift corrector to normalize the lane intensity vector for each of the plurality of lanes in the first digital image with respect to a reference lane.
However, Orincon teaches a system of analyzing gel electrophoresis images (abstract) further comprising the drift corrector to normalize the lane intensity vector for each of the plurality of lanes in the first digital image with respect to a reference lane (Orincon pg 16, In 11, fig 5A: the position correction module 46; pg 16, In 20-21: The correction vector Ve is then determined as a composite of the identified translation vectors).
It would have been obvious to one of ordinary skill in the art to have included the position correction module of Orincon to the system of GE to determine a corrected position for at least a portion of the displaced region (Orincon pg 16, In 11-12).

Regarding claim 7, GE teaches the system of claim 1.
GE does not specifically teach the system further comprising a drift corrector to normalize the lane intensity vector for each of the plurality of lanes in the first digital image.
However, Orincon teaches a system of analyzing gel electrophoresis images (abstract) further comprising a drift corrector to normalize the lane intensity vector for each of the plurality of lanes in the first digital image (pg 9, In 27: each pixel in the image is assigned an intensity level between 0 and 255; Orincon pg 16, In 11, fig 5A: the position correction module 46; pg 16, In 17-18: A correction vector Ve is determined).
It would have been obvious to one of ordinary skill in the art to have included the position correction module of Orincon to the system of GE to determine a corrected position for at least a portion of the displaced region (Orincon pg 16, In 11-12).

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over GE in view of a published Japanese Patent Application to Aska Special Lab Co Ltd., et al. (JP 2013-234981 A; hereinafter, “Aska”; reference to machine translation into English).

Regarding claim 9, GE teaches the system of claim 1.
GE does not teach the system wherein the classification is a phenotype.
However, Aska teaches the system wherein the classification is a phenotype ([0005]: from the image of the electrophoresis of a concentration determination method (Disc-PAGE method) with human lipoproteins ([0011]) is applied to the analysis of the obtained waveform are used such as hyperlipidemia phenotype classification or determination is described below).
It would have been obvious to one of ordinary skill in the art to have included the classifier of Aska to the system of GE because it would make allowable to classify or determine phenotypes from obtained concentration waveform (Aska, [0011]).

Regarding claim 19, GE teaches the method of claim 11.
GE does not teach the system wherein the classification is a phenotype.
However, Aska teaches the system wherein the classification is a phenotype ([0005]: from the image of the electrophoresis of a concentration determination method (Disc-PAGE method) with human lipoproteins ([0011]) is applied to the analysis of the obtained waveform are used such as hyperlipidemia phenotype classification or determination is described below).
It would have been obvious to one of ordinary skill in the art to have included the classifier of Aska to the system of GE because it would make allowable to classify or determine phenotypes from obtained concentration waveform (Aska, [0011]).

Interview with the Examiner
If at any point during the prosecution it is believe an interview with the Examiner would further the prosecution of an application, please consider this option.
The Automated Interview Request form (AIR) is available to request an interview to be scheduled with the Examiner.  First, an authorization for internet communications regarding the case should be filed prior or with an AIR online request.
The internet communication authorization form (SB/0439), which authorizes or withdraws authorization for internet-based communication (e.g., video conferencing, email, etc.) for the application must be signed by the applicant or the attorney/agent for applicant.  The form can be found at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
The AIR form can be filled out online, and is automatically forwarded to the Examiner, who will call to confirm a requested time and date, or set up a mutually convenient time for the interview.  The form can be found at:
https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The Examiner encourages, but does not require, interviews by the USPTO WebEx video conferencing.  This system allows for file-sharing along audio conferencing.  WebEx can be used as an internet browser add-on in Microsoft IE, Google Chrome, or Mozilla Foxfire, or as a temporary Java-based application on these browsers.  Steps for joining an Examiner setup WebEx can be found at the USPTO website:
https://www.uspto.gov/about-us/contact-us/video-conferencing-and-collaboration
Additionally, a blank email to the Examiner at the time of a telephonic interview can be used for a reply to easily allow for WebEx communication.
Please note, policy guidelines regarding Internet communications are detailed at MPEP §500-502.3, and office policy regarding interviews are detailed at MPEP §713.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Christopher Ball/           Primary Examiner, Art Unit 1795 
4 June 2022